Citation Nr: 1107632	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-28 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean D. Cuddigan, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1976 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska, 
denying the claim currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Lincoln, Nebraska in June 2010.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

While the Veteran's appeal was pending before the Board, the RO 
issued a rating decision in February 2009 granting the Veteran's 
claim of entitlement to service connection for degenerative disc 
disease, as secondary to a mechanical low back condition.  Since 
this grant constituted a full grant of the benefits sought on 
appeal, this claim is no longer in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

The issue of entitlement to extraschedular consideration for TDIU 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The appellant will be notified if further action 
on his part is required.


FINDINGS OF FACT

1.  The Veteran is service-connected for a mechanical low back 
condition with degenerative disc disease, currently rated as 40 
percent disabling.  

2.  As evidence of the Veteran's potential unemployability is of 
record, and since he does not meet the schedular criteria for a 
TDIU rating, the matter should be referred to the Director, 
Compensation and Pension Services, for extraschedular 
consideration.  

CONCLUSION OF LAW

The criteria for the submission of the claim for TDIU on an 
extraschedular basis to the Director of Compensation and Pension 
Services have been met.  38 C.F.R. § 4.16(b) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a total disability rating for compensation 
based on individual unemployability (TDIU).  Entitlement requires 
the presence of impairment so severe that it is impossible for 
the average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2010).  In reaching such a determination, the central 
inquiry is "whether the Veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the Veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19 (2010).  

Where the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Presently, the Veteran is service-
connected for a mechanical low back condition with degenerative 
disc disease (rated as 40 percent disabling) and radiculopathy of 
the left lower extremity (rated as 10 percent disabling), for a 
combined disability evaluation of 50 percent.  As such, the 
Veteran does not meet the percentage requirements laid out in 38 
C.F.R. § 3.340.  

Nonetheless, entitlement to the benefit on an extraschedular 
basis may be considered by the Director of the Compensation and 
Pension Service when a Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, even though percentage requirements are not met, 
with consideration given to the Veteran's background including 
his employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b).  In determining whether the Veteran is entitled to a 
TDIU rating, neither nonservice-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19.  

According to a June 2007 email from a VA physician, the Veteran 
was unemployable due to his chronic back pain.  The record also 
contains a November 2009 opinion from a registered nurse.  
According to this statement, the Veteran continued to recover 
from his most recent back surgery and he was unable to perform 
any job which would require prolonged sitting, standing or 
lifting, and he was unable to pursue any type of gainful 
employment secondary to his pain.  Finally, according to a 
Vocational Evaluation and Earning Capacity Assessment received by 
VA in June 2010, the Veteran appeared to be virtually 
unemployable due to his medical and psychological conditions.  It 
was noted that the Veteran's intellectual deficits limited his 
ability to work and made his primary option unskilled physical 
work.  

When there is plausible evidence that a Veteran is unable to 
secure and follow a substantially gainful occupation, without any 
affirmative evidence to the contrary, a Veteran's case is 
eligible for consideration under 38 C.F.R. § 4.16(b) by referral 
to the Compensation and Pension Director.  Based on the evidence 
above, it is clear that such referral is warranted.  

At this point, the Board will not make a decision regarding the 
appellant's claim for TDIU under 38 C.F.R. § 4.16(b), as this is 
impermissible based upon regulation and case law.  See Bowling v. 
Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds that 
this matter should have been submitted to the Compensation and 
Pension Director for extraschedular consideration under 38 C.F.R. 
§ 4.16(b).  In this regard, the claim is granted.  Id.  At this 
point, this claim will necessarily be REMANDED for further action 
consistent with this decision.  
ORDER

Submission of a claim for a total disability rating for 
compensation purposes based on individual unemployability to the 
Director, Compensation and Pension Service, is warranted.  


REMAND

As discussed above, further evidentiary development is necessary 
before appellate review may proceed on the Veteran's claim of 
entitlement to TDIU benefits.  Specifically, this matter is to be 
referred to the Director, Compensation and Pension Service, for 
extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the claim for a TDIU 
under 38 C.F.R. § 4.16(b) to the Director, 
Compensation and Pension Service.  The RO 
should follow the dictates of section 4.16(b) 
in making this submission.  

2.  The RO should then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


